Citation Nr: 0836532	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  03-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 20 percent before 
September 10, 2007, and a rating higher than 40 percent from 
September 10, 2007, for a herniated disc at L4-5 with 
sciatica.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1977 to March 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In August 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge, who has been designated to 
make the final disposition of this proceeding for VA.  A 
transcript of that hearing is associated with the claims 
file.   

In July 2005, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directives is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

While on appeal in rating decision in November 2007, the RO 
increased the rating for a herniated disc at L4-5 with 
sciatica to 40 percent, effective September 10, 2007.  The 
veteran continued his appeal for a higher rating.  

The veteran has raised the claim of a total disability rating 
for compensation based on individual unemployability, which 
is referred to the RO for appropriate action. 





FINDINGS OF FACT

1. Before August 22, 2005, a herniated disc at L4-5 with 
sciatica is manifested by chronic low back pain, slight 
limitation of motion (90 degrees of forward flexion, 20 
degrees of extension, 25 degrees of left lateral flexion, 35 
degrees of right lateral flexion, 65 degrees of left lateral 
rotation, and 60 degrees of right lateral rotation) without 
evidence of radiculopathy or X-ray evidence of degenerative 
changes; there is no objective evidence to demonstrate that 
the lumbar spine disability is productive of severe 
impairment or that there are incapacitating episodes having a 
total duration of at least four weeks during a 12-month 
period.  

2. From August 22, 2005, to September 10, 2007, a herniated 
disc at L4-5 with sciatica is manifested by chronic low back 
pain, moderate limitation of motion (45 degrees of forward 
flexion, 10 degrees of extension, 15 degrees of lateral 
flexion, and 15 degrees of rotation), and mild radiculopathy 
of each lower extremity, without X-ray evidence of 
degenerative changes; there is no objective evidence to 
demonstrate that the lumbar spine disability is productive of 
severe impairment or that there are incapacitating episodes 
having a total duration of at least four weeks during a 12-
month period.  

3. From September 10, 2007, a herniated disc at L4-5 with 
sciatica is manifested by chronic low back pain, severe 
limitation of motion (15 degrees of forward flexion, 15 
degrees of extension, 10 degrees of lateral flexion, and 10 
degrees of rotation), degenerative disc disease confirmed by 
X-ray, and mild radiculopathy of each lower extremity; there 
is no objective evidence to demonstrate that the lumbar spine 
disability is productive of pronounced impairment or that 
there are incapacitating episodes having a total duration of 
at least six weeks during a 12-month period.  




CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent before 
August 22, 2005, for a herniated disc at L4-5 with sciatica 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5292 
(effective prior to September 26, 2003), Diagnostic Code 5293 
(effective prior to and on September 23, 2002), and 
Diagnostic Code 5243 (effective on September 26, 2003); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  

2. The criteria for a rating higher than 20 percent, for the 
period from August 22, 2005, to September 10, 2007, for a 
herniated disc at L4-5 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5292 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective prior to and on September 23, 
2002), and Diagnostic Code 5243 (effective on September 26, 
2003).

3. The criteria for a separate rating of 10 percent, 
effective from August 22, 2005, for radiculopathy of the left 
lower extremity associated with a herniated disc at L4-5 with 
sciatica, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  

4. The criteria for a separate rating of 10 percent, 
effective from August 22, 2005, for radiculopathy of the 
right lower extremity associated with a herniated disc at L4-
5 with sciatica, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  

5. The criteria for a rating higher than 40 percent rating 
from September 10, 2007, for a herniated disc at L4-5 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292 (effective 
prior to September 26, 2003), Diagnostic Code 5293 (effective 
prior to and on September 23, 2002), and Diagnostic Code 5243 
(effective on September 26, 2003).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in August 2005 and in May 2006.  The notice included 
the type of evidence needed to substantiate the claim, 
namely, evidence indicating an increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life.  

Additionally, the veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
the claim and for the degree of disability assignable for the 
claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim for service 
connection); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result). 

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the rating decision of November 2007 and the 
supplemental statement of the case, issued in February 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

As for the omission of the general notice of the criteria of 
the Diagnostic Codes under which the claimant is rated, at 
this stage of the appeal, when the veteran already has notice 
of the rating criteria as provided in the statement of the 
case in April 2003 and supplemental statements of the case in 
September 2003 and in February 2008, a reasonable person 
could be expected to understand from the notice what the 
criteria were for rating the disability and further notice of 
the exact same information would not aid in substantiating 
the claim, for these reasons the content error did not affect 
the essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881, 888-90 (2007). 

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 


Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in August 2003.  The RO has 
obtained the VA medical records and Social Security 
Administration records, as identified by the veteran.  The 
veteran has not identified any other pertinent evidence, 
including private medical records, for the RO to obtain on 
his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the veteran's claim for a higher rating.  38 
U.S.C.A.§ 5103A(d).  He was afforded VA examinations in June 
2002, in August 2005, and in September 2007, specifically to 
evaluate the nature and severity of the low back disability.  



As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran filed his claim for a higher rating for his low 
back disability in May 2002, and during the period considered 
in his appeal, the regulations pertaining to evaluating 
disabilities of the spine were revised, effective September 
23, 2002, and again in September 26, 2003.  



Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  

In this case, the veteran maintains that his herniated disc 
at L4-5 with sciatica is more severe than is reflected in the 
currently assigned 20 percent rating for the period prior to 
September 10, 2007, and 40 percent beginning September 10, 
2007.  For the periods considered in this appeal, his 
disability has been evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003) and 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective from September 26, 
2003).  

The pertinent evidence in the file consists of VA records, 
records from the Social Security Administration, and reports 
of VA examinations conducted in June 2002, in August 2005, 
and in September 2007.  The pertinent law as applied to the 
facts of this case will be discussed herein below.  

Criteria Effective prior to September 23, 2002

Under the "old" rating criteria, arthritis due to trauma is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Traumatic arthritis substantiated by X-ray is rated as 
degenerative arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  X-rays of the 
veteran's lumbar spine do not show degenerative changes 
(degenerative joint disease) until the time of the September 
10, 2007, VA examination.  



Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for evaluation 
of limitation of motion of the lumbar spine, slight 
limitation of motion warrants a 10 percent rating, moderate 
limitation of motion warrants a 20 percent rating, and severe 
limitation of motion warrants a maximum 40 percent rating.  

A VA outpatient record dated in April 2002 indicated flexion 
appeared within normal limits.  Range of motion findings at 
the time of a June 2002 VA examination were 90 degrees of 
forward flexion, 20 degrees of extension, 25 degrees of left 
lateral flexion, 35 degrees of right lateral flexion, 65 
degrees of left lateral rotation, and 60 degrees of right 
lateral rotation.  These findings demonstrate slight 
limitation of motion.  

On a private physical examination report, dated in November 
2002, for purposes of Social Security benefits, the veteran's 
dorsolumbar spine had flexion/extension to 45 degrees and 
lateral flexion to 15 degrees.  Range of motion findings at 
the time of an August 22, 2005, VA examination indicated a 
worsened condition, as follows:  45 degrees of forward 
flexion, 10 degrees of extension, 15 degrees of lateral 
flexion, and 15 degrees of rotation.  These findings 
demonstrate a moderate limitation of motion.  Range of motion 
findings at the time of the September 10, 2007, VA 
examination indicated that the condition had worsened 
further, as follows:  15 degrees of forward flexion, 15 
degrees of extension, 10 degrees of lateral flexion, and 10 
degrees of rotation.  This demonstrates a severe limitation 
of motion.  On the basis of these findings, a rating higher 
than 20 percent is not warranted before September 10, 2007, 
when the limitation of motion was slight to moderate, but 
that a 40 percent rating and no higher is warranted for the 
period from September 10, 2007, when the limitation of motion 
of the lumbar spine was severe.  

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  38 
C.F.R. § 4.71a, Diagnostic Code 5289.  In this case, although 
the medical evidence shows that the veteran's lumbar spine is 
severely limited in motion from September 10, 2007, it is not 
ankylosed (fixed in one position), let alone ankylosed in an 
unfavorable position.  

The Board has also considered the veteran's complaints on the 
2005 and 2007 examinations to the effect that he has low back 
pain with flares, which contributed to an additional 
limitation of motion and functional impairment of 25 percent.  
In furnishing range of motion findings, the VA examiners 
specifically considered increased pain with motion and, in 
fact, offered comments in that regard where observed.  The 
2006 VA examiner also stated that although there was fatigue, 
weakness, and lack of endurance with repetitive testing, 
there was no decrease in range of motion.  The 2007 VA 
examiner likewise noted these same findings of pain with 
range of motion and moderate fatigue, weakness, and lack of 
endurance.  In short, the Board finds that there is no 
credible objective evidence to show that pain on use or 
during flare-ups results in additional functional limitation 
to the extent that the lumbar spine is severely limited in 
motion prior to September 10, 2007, or ankylosed in an 
unfavorable position beginning on September 10, 2007, under 
Diagnostic Code 5292.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).
 
Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a 20 percent rating is assigned 
for intervertebral disc syndrome that is moderate with 
recurring attacks.  A 40 percent rating is assigned for 
intervertebral disc syndrome that is severe with recurring 
attacks and with intermittent relief.  Intervertebral disc 
syndrome that is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief warrants a 60 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

The medical records show complaints of neurological symptoms 
into the lower extremities.  In the view of the Board, the 
symptoms are not productive of a severe condition for the 
period prior to September 10, 2007, but the symptoms appear 
productive of a severe condition for the period beginning 
September 10, 2007, as required by Diagnostic Code 5293 for a 
higher rating.  



In terms of the period prior to September 2007, VA outpatient 
records dated in 2001 to June 2002 show mild paraspinal 
spasms.  A physical therapy evaluation report in April 2002 
noted throbbing pain in the low back with radiation to the 
lower extremities.  On another April 2002 record, the veteran 
indicated that his pain was intermittent in nature; he denied 
radicular symptoms.  At the time of a June 2002 VA 
examination, there was a negative straight leg raising test 
to 90 degrees, no apparent weakness in any major muscle group 
in any of the lower extremities, and knee and ankle jerks 
that were +2 and +3, respectively.  The examiner noted that 
there were no complaints of radiation into the legs.  On a 
physical functional assessment in November 2002, for purposes 
of Social Security benefits, there were no neuroanatomic 
deficits noted in regard to the mild lumbar degenerative disc 
disease.  A private physical examination report dated in 
November 2002, received in conjunction with other Social 
Security documents, shows that the veteran denied any 
numbness or tingling with his back pain.  Examination 
revealed some paralumbar tenderness due to muscle spasm, 
intact sensation, symmetrical reflexes that were +2, and a 
positive straight leg raising beginning at 40 degrees on the 
right and 50 degrees on the left.  VA outpatient records 
dated in 2003 and January 2004 show that on periodic physical 
examinations, the veteran's deep tendon reflexes were normal 
and sensation was primarily intact, with occasional 
references to diminished sensation in the distal part of the 
legs or a toe.  

At the time of an August 2005 VA examination, the veteran 
complained of intermittent pain radiating to the lower leg 
with a continuous needle-like sensation to his toes.  
Weakness and fatigue were also reported in the lower 
extremities.  The examiner found leg strength was 3/3 and 
reflexes at the patellae and Achilles tendons were trace.  
Distal sensation and pulses were intact.  There was a 
positive straight leg raising test at 30 degrees.  The 
veteran was able to walk with and without the use of a cane, 
with an obvious limp.  He indicated that he could only walk 
about 1/4 mile before he had to sit down.  The examiner 
concluded that the radiculopathy of the lower extremities was 
productive of mild to moderate impairment.  Thus, the 
objective evidence shows that under Diagnostic Code 5293 the 
veteran's lumbar spine disc disease was not more than 
moderate, and a rating higher than 20 percent is not in order 
prior to September 10, 2007.  

In terms of the period beginning September 10, 2007, the 
lower extremity radiculopathy appears to have worsened and is 
productive of severe disc disease under Diagnostic Code 5293.  
Thus, a rating of 40 percent and no higher is warranted.  At 
the time of the VA examination on September 10, 2007, 
although the complaints were relatively similar to those of 
the 2005 examination, the examiner found the bilateral 
straight leg raising test was positive at 15 degrees.  
Achilles tendon reflexes were absent to trace.  Also, the 
veteran walked with an antalgic gait with the use of a cane, 
and he indicated that he could only walk approximately 200 
yards before he had to sit down.  While the examiner did not 
comment on the severity of the lumbar spine radiculopathy in 
the assessment, it appears from the objective findings that 
the veteran's lumbar spine disc disease is reflective of a 
severe, but not pronounced, condition, as required by the 
criteria under Diagnostic Code 5293 for a higher rating.  

There are no other "old" rating criteria by which the 
veteran would be more appropriately evaluated in terms of his 
service-connected herniated disc at L4-5 with sciatica.  

Criteria Effective on September 23, 2002

The criteria for rating limitation of motion of the lumbar 
spine, as in effect prior to September 23, 2002, remained the 
same, despite other revisions to the rating criteria that 
were made effective on September 23, 2002.  

The criteria for rating intervertebral disc syndrome were 
revised, effective on September 23, 2002.  Under the revised 
criteria, intervertebral disc syndrome is to be rated based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 the 
separate ratings for chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  



Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

For purposes of a rating under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  A 20 
percent evaluation requires moderate incomplete paralysis.    
The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. §§ 4.123, 4.124, 
4.124a, Diagnostic Codes 8520, 8620, 8720.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a.  

With respect to the revised rating criteria, VA outpatient 
records and Social Security Administration records do not 
show that a physician prescribed the veteran bed rest for his 
lumbar spine condition at any time since the effective date 
of the revised criteria.  


On VA examinations in August 2005 and in September 2007, the 
examiner noted the veteran's report of "bed bound" 
episodes.  In August 2005, the veteran indicated that he had 
had 12 episodes over the last 12 months, which lasted 
anywhere from 3 to 24 hours and which were not ordered by a 
physician.  In September 2007, he reported two to three 
episodes every month that lasted up to 48 hours, but the 
veteran was unsure if these episodes were ordered by his 
physician.  In light of this, there are no objective findings 
that the veteran has had incapacitating episodes, as defined 
by VA, for the requisite period in order to meet the criteria 
for a higher rating under the revised Diagnostic Code 5293.  

Nevertheless, a higher rating is warranted for the period 
beginning August 22, 2005, on the basis of combining the 
separate evaluations of the chronic orthopedic and neurologic 
manifestations of the veteran's herniated disc at L4-5 with 
sciatica.  For the period of August 22, 2005, to September 
10, 2007, the veteran's chronic orthopedic manifestations are 
no more than 20 percent disabling under Diagnostic Code 5292, 
as previously discussed.  And for the period beginning 
September 10, 2007, his orthopedic manifestations are 40 
percent disabling under Diagnostic Code 5292, as previously 
discussed.  

In regard to chronic neurologic manifestations of a herniated 
disc at L4-5 with sciatica, the evidence beginning August 22, 
2005, tends to show that not only are the manifestations 
present constantly, or nearly so, but also the neurological 
symptoms are indicative of mild incomplete paralysis for each 
lower extremity.  Prior to August 22, 2005, the evidence does 
not show lumbar spine radiculopathy was present constantly or 
nearly so.  VA outpatient records dated in April 2002, as 
mentioned previously, indicated that the veteran reported 
intermittent pain and denied radicular symptoms.  As noted by 
the June 2002 VA examiner, the veteran did not complain of 
radiation or leg pain throughout the examination and history 
taking.  In contrast, beginning August 22, 2005, the VA 
examiner noted the veteran's complaints of a continuous 
needle-like sensation to the toes and intermittent sharp pain 
radiating to the legs, along with weakness and fatigue in the 
lower extremities.  On examination, there was 3/3 leg 
strength with minimal effort, trace patellar and Achilles 
tendon reflexes, and intact distal sensation.  

The examiner diagnosed bilateral lower extremity lumbar spine 
radiculopathy with mild to moderate impairment.  An EMG of 
the lower extremities was not performed until the September 
10, 2007, VA examination, at which time it showed lumbar 
spine radiculopathy of mild severity.  The neurologic 
manifestations at that time were similar to those shown in 
August 2005, except that leg strength was graded at 5, 
bilaterally, and the Achilles tendon reflexes were absent to 
trace bilaterally.  In the Board's judgment, these findings 
show mild incomplete paralysis of the sciatic nerve in each 
lower extremity or a 10 percent rating for each lower 
extremity based on chronic neurologic manifestations from 
August 22, 2005.  

In combining the ratings under 38 C.F.R. § 4.25, the 
orthopedic manifestations, rated 20 percent from August 22, 
2005, to September 10, 2007, will be combined with the 
neurological manifestations, that is, a separate 10 percent 
rating for each lower extremity from August 22, 2005, under 
the revised version of Diagnostic Code 5293 effective on 
September 23, 2002, and the 40 percent from September 10, 
2007, will be combined with the neurological manifestations, 
that is, a separate 10 percent rating for each lower 
extremity from August 22, 2005, under the revised version of 
Diagnostic Code 5293 effective on September 23, 2002,

Criteria Effective on September 26, 2003

Under the revised criteria effective on September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated under either the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  The former rating formula will be discussed below.  
The latter formula consists essentially of that criteria for 
evaluating intervertebral disc syndrome that was revised 
effective on September 23, 2002, which has been discussed in 
this decision herein above, although the criteria is now 
found in 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003). 



As noted previously, there is no objective medical evidence 
of incapacitating episodes for which a physician has 
prescribed the veteran bed rest for a total duration of at 
least four weeks during the past twelve months for his lumbar 
spine disability.  Therefore, a higher rating is not 
warranted under revised Diagnostic Code 5243, as it pertains 
to evaluation according to incapacitating episodes. 

In evaluating under the General Rating Formula for Diseases 
and Injuries of the Spine, the revised criteria effective on 
September 26, 2003 are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a.  

Effective September 26, 2003, the criteria for evaluating 
degenerative arthritis of the spine (Diagnostic Code 5242) 
and intervertebral disc syndrome (Diagnostic Code 5243) were 
revised.  Under such revisions, a 40 percent rating is 
warranted where forward flexion of the thoracolumbar spine is 
30 degrees or less, or where there is favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is 
warranted where there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5242, 5243 (effective September 26, 2003).  

The revised Diagnostic Codes, as listed in the General Rating 
Formula for Diseases and Injuries of the Spine, have 
accompanying notes, of which the pertinent ones are as 
follows.  Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2):  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  



For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not demonstrate that the service-connected herniated disc at 
L4-5 with sciatica is manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less until the time of 
the September 10, 2007, VA examination, and that at that time 
forward flexion was to 15 degrees, there is no showing of 
unfavorable ankylosis of the entire thoracolumbar spine.  
Range of motion findings shown by the record were previously 
discussed herein above.  Under the revised Diagnostic Code 
5243, a higher rating is not in order for the period prior to 
September 10, 2007.    

As noted, the revised Diagnostic Codes 5242 and 5243 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  And there 
is no objective evidence to demonstrate that pain on use or 
during flare-ups results in additional functional limitation 
to the extent that under the revised Diagnostic Code 5243, 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less prior to September 10, 2007, or is there 
evidence of unfavorable ankylosis of the lumbar spine, 
beginning September 10, 2007.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion was 
taken into account on the range of motion studies on the VA 
examinations of August 2005 and of September 2007.  



As explained above, the Board finds that assignment of a 
separate rating of 10 percent for neurologic manifestations 
in each lower extremity is in order from August 22, 2005, 
which is not changed under the General Rating Formula for 
Diseases and Injuries of the Spine.    

For the above articulated reasons, the preponderance of the 
evidence is against a higher rating for a herniated disc at 
L4-5 with sciatica under both old rating criteria and revised 
rating criteria prior to August 22, 2005, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

The Board does find that under Diagnostic Code 5243, revised 
effective in September 2003, the evidence supports a separate 
10 percent rating for left lower extremity radiculopathy and 
a separate 10 percent rating for right lower extremity 
radiculopathy, both associated with a herniated disc at L4-5 
with sciatica, for the period beginning August 22, 2005.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating. 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008).



Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  


ORDER

A rating higher than 20 percent before August 22, 2005, for a 
herniated disc at L4-5 with sciatica is denied.  

A rating higher than 20 percent rating based on orthopedic 
manifestations from August 22, 2005 to September 10, 2007, 
for herniated disc at L4-5, is denied.  

A separate 10 percent rating for radiculopathy of the left 
lower extremity associated with a herniated disc at L4-5 with 
sciatica from August 22, 2005, is granted, subject to the law 
and regulations governing the award of monetary benefits. 

A separate 10 percent rating  for radiculopathy of the right 
lower extremity associated with a herniated disc at L4-5 with 
sciatica from August 22, 2005, is granted, subject to the law 
and regulations governing the award of monetary benefits. 

A rating higher than 40 percent rating from September 10, 
2007, for a herniated disc at L4-5, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


